[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              SEPT 23, 2008
                        Nos. 07-12668 and 07-13423          THOMAS K. KAHN
                        ________________________                CLERK


                D. C. Docket No. 03-00490-CV-FTM-99-DNF


DAVID P. JOHNSON,

                                                             Plaintiff-Counter-
                                                           Defendant-Appellee,

                                    versus

WILLIAM ELROD CLARK,

                                                            Defendant-Counter-
                                                            Claimant-Appellant.

                        ________________________

                 Appeals from the United States District Court
                      for the Middle District of Florida
                       _________________________

                            (September 23, 2008)

Before ANDERSON, BARKETT and COX, Circuit Judges.

PER CURIAM:

     William Elrod Clark appeals from an adverse final judgment following a
jury trial in which Clark was found liable for defamation for statements made in

regard to David P. Johnson in two newspaper publications. On appeal, Clark has

challenged the final judgment only as it pertains to the district court’s denial of his

renewed motion for judgment as a matter of law and motion for a new trial

following the jury’s verdict. Clark also filed a separate appeal from the district

court’s award of attorneys’ fees to Johnson on Clark’s counterclaims. Upon

agreement of the parties, both appeals have been consolidated. After oral argument

and careful consideration, we conclude that the judgment of the district court in

each of these appeals is due to be affirmed.

      We review the district court’s determination on a motion for judgment as a

matter of law de novo. Chaney v. City of Orlando, 483 F.3d 1221, 1227 (11th Cir.

2007). In ruling on a renewed motion for judgment as a matter of law after the jury

has returned its verdict, “a court’s sole consideration of the jury verdict is to assess

whether that verdict is supported by sufficient evidence.” Id. The court should

review all of the evidence in the record, and in doing so, “must draw all reasonable

inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Products,

Inc., 530 U.S. 133, 150 (2000).

      We conclude the verdict here was supported by sufficient evidence that the



                                            2
relevant publications contained false assertions of fact and implied other

undisclosed facts which were false, and that those false statements were

defamatory as to Johnson. Moreover, there was sufficient evidence from which the

jury could conclude that the false facts in the newspaper article were attributable to

Clark.1 Finally, Clark’s challenge to the award of attorneys’ fees to Johnson is

without merit as he has failed to articulate any substantive arguments in opposition

to the award, which we find was justified under Florida law.

       AFFIRMED.




       1
         To the extent that Clark argues that the district court erred in denying his motion for
judgment as a matter of law and motion for a new trial because particular statements in the
relevant publications were non-actionable pure opinion and thus, should never have been
presented to the jury, we disagree.

                                                 3